Name: 2011/850/EU: Commission Implementing Decision of 12Ã December 2011 laying down rules for Directives 2004/107/EC and 2008/50/EC of the European Parliament and of the Council as regards the reciprocal exchange of information and reporting on ambient air quality (notified under document C(2011) 9068)
 Type: Decision_IMPL
 Subject Matter: communications;  deterioration of the environment;  information technology and data processing;  information and information processing;  cooperation policy;  environmental policy
 Date Published: 2011-12-17

 17.12.2011 EN Official Journal of the European Union L 335/86 COMMISSION IMPLEMENTING DECISION of 12 December 2011 laying down rules for Directives 2004/107/EC and 2008/50/EC of the European Parliament and of the Council as regards the reciprocal exchange of information and reporting on ambient air quality (notified under document C(2011) 9068) (2011/850/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2004/107/EC of the European Parliament and of the Council of 15 December 2004 relating to arsenic, cadmium, mercury, nickel and polycyclic aromatic hydrocarbons in ambient air (1), and in particular Article 5(4) thereof, Having regard to Directive 2008/50/EC of the European Parliament and of the Council of 21 May 2008 on ambient air quality and cleaner air for Europe (2), and in particular Article 28(2) thereof, Whereas: (1) Directive 2004/107/EC lays down target values to be met by a certain date, determines common methods and criteria for the assessment of the listed pollutants, lays down the information that needs to be transmitted to the Commission and ensures that adequate information on concentration levels of those pollutants is made available to the public. It requires that detailed arrangements for forwarding the ambient air quality information are adopted. (2) Directive 2008/50/EC establishes the framework for the assessment and management of ambient air quality. It provides that the information on ambient air quality and the timescales in which such information is to be made available by Member States are to be laid down for the reporting and the reciprocal exchange of information on air quality. It also requires that ways are identified to streamline how such information are reported and exchanged. (3) Council Decision 97/101/EC of 27 January 1997 establishing a reciprocal exchange of information and data from networks and individual stations measuring ambient air pollution within the Member States (3) lists the information on air quality which Member States are to provide in view of the reciprocal exchange. (4) Directive 2008/50/EC provides that Decision 97/101/EC is to be repealed with effect from the end of the second calendar year following the entry into force of the implementing measures on transmission of information and reporting. Accordingly, the provisions of Decision 97/101/EC should be reflected in this Decision. (5) The scope of this Decision covers the annual reporting on ambient air quality assessment and the submission of information on plans and programmes in relation to limit values for certain pollutants in ambient air currently covered by Commission Decision 2004/224/EC of 20 February 2004 laying down arrangements for the submission of information on plans or programmes required under Council Directive 96/62/EC in relation to limit values for certain pollutants in ambient air (4) and Commission Decision 2004/461/EC of 29 April 2004 laying down a questionnaire to be used for annual reporting on ambient air quality assessment under Council Directives 96/62/EC and 1999/30/EC and under Directives 2000/69/EC and 2002/3/EC of the European Parliament and of the Council (5). Accordingly, in the interest of clarity and consistency of Union legislation, those Decisions should be repealed. (6) An Internet interface called the ambient air quality portal should be created by the Commission, assisted by the European Environment Agency, where Member States should make the air quality information available and where the public has access to the environmental information made available by Member States. (7) To streamline the amount of information made available by Member States, to maximise the usefulness of such information and to reduce the administrative burden, Member States should be required to make the information available in a standardised, machine-readable form. The Commission, assisted by the European Environment Agency, should develop such a standardised machine-readable form in line with the requirements of Directive 2007/2/EC of the European Parliament and of the Council of 14 March 2007 establishing an Infrastructure for Spatial Information in the European Community (INSPIRE) (6). It is of particular importance that the Commission carries out appropriate consultations during its preparatory work, including at expert level. (8) To reduce the administrative burden and the scope for errors, Member States should use an electronic, Internet-based tool accessible through the ambient air quality portal when making information available. That tool should be used to check the consistency of the information, the data quality and to aggregate the primary data. Where this Decision requires information to be made available in aggregate form, the tool should therefore undertake this aggregation. Member States should be able to use the tool independently from making available the ambient air quality information to the Commission to fulfil a reporting obligation or to exchange ambient air quality data. (9) The European Environment Agency should assist the Commission, as appropriate, with the management of the ambient air quality portal and the development of the tool for information consistency, data quality and aggregation of primary data. The European Environment Agency should in particular assist the Commission in the monitoring of the data repository, as well as the analysis relating to fulfilment by the Member States of their obligations under Directives 2004/107/EC and 2008/50/EC. (10) It is necessary for the Member States and the Commission to collect, exchange and assess up-to-date air quality information in order to understand better the impacts of air pollution and develop appropriate policies. In order to facilitate the handling and comparison of up-to-date air quality information, the up-to-date information should be made available to the Commission in the same standardised form as validated data within a reasonable timeframe after it has been made available to the public. (11) The measures provided for in this Decision are in accordance with the opinion of the Ambient Air Quality Committee, HAS ADOPTED THIS DECISION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Decision establishes rules implementing Directives 2004/107/EC and 2008/50/EC as regards: (a) Member States obligations to report on the assessment and management of ambient air quality; (b) Member States reciprocal exchange of information concerning networks and stations, and the measurements of air quality obtained from those stations that are selected by Member States for the purpose of reciprocal exchange from amongst existing stations. Article 2 Definitions For the purposes of this Decision, and in addition to the definitions laid down in Article 2 of Directive 2004/107/EC, Article 3 of Directive 2007/2/EC, and Article 2 of and Annex VII to Directive 2008/50/EC, the following definitions shall apply: (1) station means a location where measurements or samples are taken at one or more sampling points at the same site within an area of approximately 100 m2; (2) network means an organisational structure performing assessment of ambient air quality by measuring at one or more stations; (3) measurement configuration means the technical facilities used for the measurement of one pollutant or one of its compounds at a certain station; (4) measurement data means information on the concentration or deposition level of a specific pollutant obtained by measurements; (5) modelling data means information on the concentration or deposition level of a specific pollutant obtained through numerical simulation of physical reality; (6) objective estimation data means information on the concentration or deposition level of a specific pollutant obtained through expert analysis and may include use of statistical tools; (7) primary data means information on the concentration or deposition level of a specific pollutant at the highest time resolution considered in this Decision; (8) primary up-to-date assessment data means primary data collected with the frequency appropriate to each pollutant assessment method and made available to the public without delay; (9) ambient air quality portal means a webpage managed by the Commission assisted by the European Environment Agency, through which information related to the implementation of this Decision including the data repository is provided; (10) data repository means an information system, linked to the ambient air quality portal and managed by the European Environment Agency, containing air quality information and data made available through national data reporting and exchange nodes under the control of the Member States; (11) data type means a descriptor by which similar data to be used for different purposes is categorised as set out in Part A of Annex II to this Decision; (12) environmental objective means an ambient air quality objective to be attained within a given period, or where possible over a given period respectively or in the long term as laid down in Directives 2004/107/EC and 2008/50/EC. CHAPTER II COMMON PROVISIONS ON THE PROCESS FOR TRANSMITTING INFORMATION AND ON QUALITY CONTROL Article 3 Ambient air quality portal and data repository 1. The Commission, assisted by the European Environment Agency, shall establish a data repository and make it accessible through the ambient air quality portal (hereinafter referred to as the portal). 2. Member States shall make available the information used for reporting and reciprocal exchange of information to the data repository in accordance with Article 5. 3. The European Environment Agency shall manage the data repository. 4. The public shall have access to the data repository free of charge. 5. Each Member State shall nominate a person or persons responsible for the delivery on its behalf to the data repository of each reported and exchanged information. Only nominated persons shall make available the information to be reported or exchanged. 6. Each Member State shall communicate the name of the person or persons referred to in paragraph 5 to the Commission. Article 4 Encoding of information The Commission, assisted by the European Environment Agency, shall on the portal make available to Member States the standardised machine-readable description of how to encode the information required by this Decision. Article 5 Procedure for making information available 1. Member States shall make available to the data repository the information required by this Decision in accordance with the data requirements set out in Part A of Annex I. That information shall be automatically processed by an electronic tool. 2. The tool referred to in paragraph 1 shall be used to perform the following functions: (a) a consistency check of the information which is to be made available; (b) a check of the primary data relative to the specific data quality objectives specified in Annex IV to Directive 2004/107/EC and Annex I to Directive 2008/50/EC; (c) the aggregation of primary data according to the rules set out in Annex I to this Decision and Annexes VII and XI to Directive 2008/50/EC. 3. Where aggregated data is to be made available pursuant to Articles 6 to 14, they shall be generated by the tool referred to in paragraph 1 of this Article. 4. The Commission shall acknowledge the receipt of the information. 5. In case a Member State wants to update information, it shall describe the differences between the updated and original information and the reasons for the update when making the updated information available in the data repository. The Commission shall acknowledge the receipt of the updated information. After that acknowledgment, the updated information shall be considered as the official information. CHAPTER III MAKING AVAILABLE MEMBER STATES INFORMATION ON AMBIENT AIR QUALITY Article 6 Zones and agglomerations 1. In accordance with the procedure referred to in Article 5 of this Decision, Member States shall make available the information set out in Part B of Annex II to this Decision on the delimitation and type of zones and agglomerations established in accordance with Article 3 of Directive 2004/107/EC and Article 4 of Directive 2008/50/EC and in which the assessment and management of air quality is to be carried out in the following calendar year. For zones and agglomerations to which an exemption or a postponement applies pursuant to Article 22 of Directive 2008/50/EC, the information made available shall include an indication thereof. 2. Member States shall make the information referred to in paragraph 1 available to the Commission no later than 31 December of each calendar year. Member States may indicate that there have been no changes to the information previously made available. 3. Where changes are made to the delimitation and type of zones and agglomerations, the Member States shall inform the Commission thereof no later than 9 months after the end of the calendar year the changes were made. Article 7 Assessment regime 1. In accordance with the procedure referred to in Article 5 of this Decision, Member States shall make available the information set out in Part C of Annex II on the assessment regime to be applied in the following calendar year for each pollutant within individual zones and agglomerations in accordance with Article 4 of Directive 2004/107/EC and Articles 5 and 9 of Directive 2008/50/EC. 2. Member States shall make the information referred to in paragraph 1 available to the Commission no later than 31 December of each calendar year. Member States may indicate that there have been no changes to the information previously made available. Article 8 Methods for the demonstration and subtraction of exceedances attributable to natural sources or to winter-sanding or -salting 1. In accordance with the procedure referred to in Article 5 of this Decision, Member States shall make available the information set out in Part D of Annex II on the methods used for the demonstration and subtraction of exceedances attributable to natural sources or to winter-sanding or -salting applied within individual zones and agglomerations according to Articles 20 and 21 of Directive 2008/50/EC. 2. Member States shall make the information referred to in paragraph 1 available to the Commission for a full calendar year no later than 9 months after the end of each calendar year. Article 9 Assessment methods 1. In accordance with the procedure referred to in Article 5 of this Decision, Member States shall make available the information set out in Part D of Annex II on the quality and traceability of the assessment methods applied. 2. Member States shall make the information referred to in paragraph 1 available to the Commission for a full calendar year no later than 9 months after the end of each calendar year. 3. Where in a particular zone or agglomeration fixed measurement is mandatory according to Article 4 of Directive 2004/107/EC and Articles 6 and 9 and Article 10(6) of Directive 2008/50/EC, the information shall include at least the following: (a) the measurement configuration; (b) the demonstration of equivalence where a non-reference method is used; (c) the sampling point location, its description and classification; (d) the documentation of data quality. 4. Where in a particular zone or agglomeration indicative measurement is applied in accordance with Article 4 of Directive 2004/107/EC and Articles 6 and 9 and Article 10(6) of Directive 2008/50/EC, the information shall include at least the following: (a) the measurement method applied; (b) the sampling points and the coverage area; (c) the validation method; (d) the documentation of data quality. 5. Where in a particular zone or agglomeration modelling techniques are applied in accordance with Article 4 of Directive 2004/107/EC and Articles 6 and 9 of Directive 2008/50/EC, the information shall include at least the following: (a) the description of the modelling system and its inputs; (b) the model validation through measurements; (c) the coverage area; (d) the documentation of data quality. 6. Where in a particular zone or agglomeration objective estimation is applied in accordance with Article 4 of Directive 2004/107/EC and Articles 6 and 9 of Directive 2008/50/EC, the information shall include at least the following: (a) the description of the estimation method; (b) the documentation of data quality. 7. Member States shall also make available the information set out in Part D of Annex II on the quality and traceability of the assessment methods applied, for the networks and stations selected by the Member States for the purpose of the reciprocal exchange of information as referred to in point (b) of Article 1 for the pollutants listed in Part B of Annex I and where available for the additional pollutants listed in Part C of Annex I and for the additional pollutants listed on the portal for that purpose. Paragraphs 1 to 6 of this Article shall apply to the exchanged information. Article 10 Primary validated assessment data and primary up-to-date assessment data 1. In accordance with the procedure referred to in Article 5 of this Decision, Member States shall make available the information set out in Part E of Annex II on primary validated assessment data for all sampling points where measurement data is collected for the purpose of the assessment as indicated by Member States according to Article 9 for the pollutants listed in Parts B and C of Annex I. Where in a particular zone or agglomeration modelling techniques are applied, Member States shall make available the information set out in Part E of Annex II at the highest time resolution available. 2. The primary validated assessment data shall be made available to the Commission for a full calendar year as complete time series no later than 9 months after the end of each calendar year. 3. Member States shall, where they make use of the possibility provided for in Articles 20(2) and 21(3) of Directive 2008/50/EC, make available information on the quantification of the contribution from natural sources pursuant to Article 20(1) of Directive 2008/50/EC or from the winter-sanding or -salting of roads pursuant to Article 21(1) and (2) of Directive 2008/50/EC. The information shall include: (a) the spatial extent of the subtraction; (b) the quantity of the primary validated assessment data made available according to paragraph 1 of this Article that can be attributed to natural sources or winter-sanding or -salting; (c) the results of the application of the methods reported according to Article 8. 4. Member States shall also make available the information set out in Part E of Annex II on primary up-to-date assessment data for the networks and stations selected by the Member States for the specific purpose of making available up-to-date information amongst the networks and stations selected by the Member States for the purpose of the reciprocal exchange of information as referred to in point (b) of Article 1 for the pollutants listed in Part B of Annex I and where available for the additional pollutants listed in Part C of Annex I and for the additional pollutants listed on the portal for that purpose. 5. Member States shall also make available the information set out in Part E of Annex II on primary validated assessment data for the networks and stations selected by the Member States for the purpose of the reciprocal exchange of information as referred to in point (b) of Article 1 for the pollutants listed in Part B of Annex I and where available for the additional pollutants listed in Part C of Annex I and for the additional pollutants listed on the portal for that purpose. Paragraphs 2 and 3 of this Article shall apply to the exchanged information. 6. The primary up-to-date assessment data pursuant to paragraph 4 shall be made available to the Commission on a provisional basis with the frequency appropriate to each pollutant assessment method and within a reasonable timeframe after the data has been made available to the public according to Article 26 of Directive 2008/50/EC, for the pollutants specified for that purpose in Part B of Annex I to this Decision. The information shall include: (a) assessed concentration levels; (b) a status indication on the quality control. 7. The primary up-to-date information made available pursuant to paragraph 4 shall be coherent with the information made available pursuant to Articles 6, 7 and 9. 8. Member States may update the primary up-to-date assessment data made available pursuant to paragraph 4 following further quality control. The updated information shall replace the original information and its status shall be clearly indicated. Article 11 Aggregated validated assessment data 1. The tool referred to in Article 5(1) shall generate the information set out in Part F of Annex II on aggregated validated assessment data, on the basis of the information made available by Member States on primary validated assessment data according to Article 10. 2. For pollutants with mandatory monitoring requirements, the information generated by the tool shall consist of aggregated measured concentration levels for all sampling points on which the Member States shall make information available pursuant to Article 9(3)(c). 3. For pollutants with defined environmental objectives, the information generated by the tool shall consist of the concentration levels expressed in the metric associated with the defined environmental objective set out in Part B of Annex I and shall include: (a) the annual average, where an annual average target or limit value is defined; (b) the total hours in exceedance where an hourly limit value is defined; (c) the total days in exceedance where a daily limit value is defined, or the percentile 90,4 for PM10 in the particular case when random measurements are applied instead of continuous measurements; (d) the total days in exceedance where a maximum daily eight-hour mean target or limit value is defined; (e) the AOT40 as defined in Part A of Annex VII to Directive 2008/50/EC in case of the ozone target value for the protection of vegetation; (f) the Average Exposure Indicator in case of the PM2,5 exposure reduction target and the exposure concentration obligation. Article 12 Attainment of environmental objectives 1. In accordance with the procedure referred to in Article 5 of this Decision, Member States shall make available the information set out in Part G of Annex II on the attainment of environmental objectives set by Directives 2004/107/EC and 2008/50/EC. 2. The information referred to in paragraph 1 shall be made available to the Commission for a full calendar year no later than 9 months after the end of each calendar year. The information shall include the following: (a) a declaration of attainment of all environmental objectives in each specific zone or agglomeration, including information on the exceedance of any applicable margin of tolerance; (b) where relevant, a declaration that the exceedance in the zone is attributable to natural sources; (c) where relevant, a declaration that the exceedance of a PM10 air quality objective in the zone or agglomeration is due to the re-suspension of particulate matter following the winter-sanding or -salting of roads; (d) information on the attainment of the PM2,5 exposure concentration obligation. 3. Where an exceedance has occurred, the information made available shall also include information on the area of exceedance and the number of people exposed. 4. The information made available shall be coherent with the zone delimitation made available pursuant to Article 6 for the same calendar year and the aggregated validated assessment data made available pursuant to Article 11. Article 13 Air quality plans 1. In accordance with the procedure referred to in Article 5 of this Decision, Member States shall make available the information set out in Parts H, I, J and K of Annex II to this Decision on air quality plans as required by Article 23 of Directive 2008/50/EC including: (a) the mandatory elements of the air quality plan as listed pursuant to Article 23 of Directive 2008/50/EC in Section A of Annex XV to Directive 2008/50/EC; (b) references to where the public can have access to regularly updated information on the implementation of the air quality plans. 2. The information shall be made available to the Commission without delay, and no later than 2 years after the end of the calendar year in which the first exceedance was observed. Article 14 Measures to comply with the target values of Directive 2004/107/EC 1. In accordance with the procedure referred to in Article 5 of this Decision, Member States shall make available the information set out in Part K of Annex II to this Decision on measures taken to comply with the target values as required pursuant to Article 5(2) of Directive 2004/107/EC. 2. The information shall be made available to the Commission no later than 2 years after the end of the year in which the exceedance triggering the measure was observed. CHAPTER IV TRANSITIONAL AND FINAL PROVISIONS Article 15 Repeal Decisions 2004/224/EC and 2004/461/EC are repealed with effect from 1 January 2014. Article 16 Applicability 1. This Decision shall apply from 1 January 2014. 2. By way of derogation from paragraph 1 of this Article, Member States shall make available the information required pursuant to Articles 6 and 7 for the first time no later than 31 December 2013. Article 17 Addressees This Decision is addressed to the Member States. Done at Brussels, 12 December 2011. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 23, 26.1.2005, p. 3. (2) OJ L 152, 11.6.2008, p. 1. (3) OJ L 35, 5.2.1997, p. 14. (4) OJ L 68, 6.3.2004, p. 27. (5) OJ L 156, 30.4.2004, p. 78. (6) OJ L 108, 25.4.2007, p. 1. ANNEX I (A) Data requirements (1) Reporting of time All time references shall be made available in accordance with the ISO standard 8601:2004(E) using the extended format (YYYY-MM-DDThh:mm:ss ± hh:mm) that includes the information on difference from UTC. The time stamp refers to the end of the measurement period. (2) Number of digits and rounding Data should be made available with the same number of digits as they are used in the monitoring network. Rounding has to be the very last step of any calculation, i.e. immediately before comparing the result with the environmental objective and has to be done only once. By default the system will perform rounding of the data made available where appropriate following the commercial rounding rules. (3) Equivalence When more than one assessment method is used at a specific location, data should be supplied using the assessment method exhibiting the lowest uncertainty at that specific location. (4) Standardisation The provisions set out in Part IV of Annex IV to Directive 2004/107/EC and Part C of Annex VI to Directive 2008/50/EC should apply to the reciprocal exchange of information. (5) Provisions for PM2,5 Limit values plus margin of tolerance For PM2,5, in accordance with Part E of Annex XIV to Directive 2008/50/EC, the following sum of limit value (LV) + margin of tolerance (MOT) shall apply in the respective years mentioned below: Year LV + MOT 2008 30 2009 29 2010 29 2011 28 2012 27 2013 26 2014 26 2015 25 Calculation of the Average Exposure Indicator (AEI) in accordance with Part A of Annex XIV to Directive 2008/50/EC Calculation is made for each individual year, calculating PM2,5 annual means for each of the selected sampling points. The selection of the sampling points has to be evident from the appropriate information made available. Valid annual means complying with the data quality objectives are averaged over all designated AEI sites of the Member State to obtain an annual average. The procedure is repeated for each of the 3 years, and the three annual averages are then averaged to obtain the AEI. The AEI shall be made available annually as a three-year running mean. In case of a need to update any of the data that could directly or indirectly (through selection of sampling point) influence the AEI, the complete update of all affected information is necessary. (B) Environmental objectives and reporting metrics Formula Protection target Environmental Objective type (Code (1)) Averaging period of assessments Reporting metric of environmental objective Numerical values of the environmental objective (allowed number of exceedances) Pollutants for which up-to-date and validated data have to be reported NO2 Health LV 1 hour Hours in exceedance in a calendar year 200 Ã ¼g/m3 (18) LVMT LV 1 calendar year Annual average 40 Ã ¼g/m3 LVMT ALT 1 hour Three consecutive hours in exceedance (at locations representative of air quality over at least 100 km2 or an entire zone or agglomeration, which ever is smaller) 400 Ã ¼g/m3 NOx Vegetation CL 1 calendar year Annual average 30 Ã ¼g/m3 PM10 Health LV 1 day Days in exceedance in a calendar year 50 Ã ¼g/m3 (35) Percentile of 90,4 LV 1 calendar year Annual average 40 Ã ¼g/m3 WSS (2) 1 day Deducted days in exceedance in a calendar year n.a. 1 calendar year Deduction of annual average n.a. NAT (2) 1 day Deducted days in exceedance in a calendar year n.a. 1 calendar year Deduction of the annual average n.a. PM2,5 Health ECO 3 subsequent calendar years Average Exposure Indicator (calculation see Directive 2008/50/EC) 20 Ã ¼g/m3 ERT in accordance with Annex XIV, Part B to Directive 2008/50/EC TV 1 calendar year Annual average 25 Ã ¼g/m3 LV LVMT SO2 Health LV 1 hour Hours in exceedance in a calendar year 350 Ã ¼g/m3 (24) 1 day Days in exceedance in a calendar year 125 Ã ¼g/m3 (3) ALT 1 hour Three consecutive hours in exceedance (at locations representative of air quality over at least 100 km2 or an entire zone or agglomeration, which ever is smaller) 500 Ã ¼g/m3 NAT (2) 1 hour Deducted hours in exceedance in a calendar year n.a. 1 day Deducted days in exceedance in a calendar year n.a. Vegetation CL 1 calendar year Annual average 20 Ã ¼g/m3 Winter Average value over the winter months, i.e. 1 October year x-1 to 31 March year x 20 Ã ¼g/m3 O3 Health TV Maximum daily eight-hour mean Days when maximum daily eight-hour mean exceeded the target value averaged over 3 years 120 Ã ¼g/m3 (25) LTO Maximum daily eight-hour mean Days when maximum daily eight-hour mean exceeded the long term objective in 1 calendar year 120 Ã ¼g/m3 INT 1 hour Hours in exceedance in a calendar year 180 Ã ¼g/m3 ALT 1 hour Hours in exceedance in a calendar year 240 Ã ¼g/m3 Vegetation TV 1 May to 31 July AOT40 (calculation see Dir. 2008/50/EC Annex VII) 18 000 Ã ¼g/m3Ã h LTO 1 May to 31 July AOT40 (calculation see Dir. 2008/50/EC Annex VII) 6 000 Ã ¼g/m3 Ã h CO Health LV Maximum daily eight-hour mean Days when maximum daily eight-hour mean exceeded the limit value 10 mg/m3 Pollutants for which only validated data have to be reported Benzene Health LV 1 calendar year Annual average 5 Ã ¼g/m3 Lead Health LV 1 calendar year Annual average 0,5 Ã ¼g/m3 Cadmium Health TV 1 calendar year Annual average 5 ng/m3 Arsenic Health TV 1 calendar year Annual average 6 ng/m3 Nickel Health TV 1 calendar year Annual average 10 ng/m3 B(a)P Health TV 1 calendar year Annual average 1 ng/m3 (C) Pollutants with monitoring requirements The list includes all pollutants with monitoring requirements referred to in Directives 2004/107/EC and 2008/50/EC. A list including further pollutants on which Member States shall have reciprocal data exchange, as available, is kept by the European Environment Agency and is made available at the portal. Airbase code Pollutant formula Pollutant name Measurement unit Gaseous inorganic pollutants 1 SO2 Sulphur dioxide Ã ¼g/m3 8 NO2 Nitrogen dioxide Ã ¼g/m3 9 NOx (3) Nitrogen oxides Ã ¼g/m3 7 O3 Ozone Ã ¼g/m3 10 CO Carbon monoxide mg/m3 Particulate Matter (PM) 5 PM10 PM10 Ã ¼g/m3 6001 PM2,5 PM2,5 Ã ¼g/m3 PM2,5 Speciation 1047 SO4 2 + in PM2,5 Sulphate in PM2,5 Ã ¼g/m3 1046 NO3 - in PM2,5 Nitrate in PM2,5 Ã ¼g/m3 1045 NH4 + in PM2,5 Ammonium in PM2,5 Ã ¼g/m3 1771 elem. C in PM2,5 Elemental Carbon in PM2,5 Ã ¼g/m3 1772 org. C in PM2,5 Organic Carbon in PM2,5 Ã ¼g/m3 1629 Ca2 + in PM2,5 Calcium in PM2,5 Ã ¼g/m3 1659 Mg2 + in PM2,5 Magnesium in PM2,5 Ã ¼g/m3 1657 K + in PM2,5 Potassium in PM2,5 Ã ¼g/m3 1668 Na + in PM2,5 Sodium in PM2,5 Ã ¼g/m3 1631 Cl- in PM2,5 Chloride in PM2,5 Ã ¼g/m3 Heavy Metals 5012 Pb Lead in PM10 Ã ¼g/m3 5014 Cd Cadmium in PM10 ng/m3 5018 As Arsenic in PM10 ng/m3 5015 Ni Nickel in PM10 ng/m3 Heavy Metals Deposition 2012 Pb deposition wet/total Pb deposition Ã ¼g/m2.day 2014 Cd deposition wet/total Cd deposition Ã ¼g m2.day 2018 As deposition wet/total As deposition Ã ¼g/m2.day 2015 Ni deposition wet/total Ni deposition Ã ¼g/m2.day 7013 Hg deposition wet/total Hg deposition Ã ¼g/m2.day Mercury 4013 Metallic gaseous Hg elemental gaseous Mercury ng/m3 4813 Total gaseous Hg Total gaseous Hg ng/m3 653 Reactive gaseous Hg reactive gaseous Mercury ng/m3 5013 Particulate Hg particulate Mercury ng/m3 Polycyclic Aromatic Hydrocarbons 5029 B(a)P Benzo(a)pyrene in PM10 ng/m3 5610 Benzo(a)anthracene Benzo(a)anthracene in PM10 ng/m3 5617 Benzo(b)fluoranthene Benzo(b)fluoranthene in PM10 ng/m3 5759 Benzo(j)fluoranthene Benzo(j)fluoranthene in PM10 ng/m3 5626 Benzo(k)fluoranthene Benzo(k)fluoranthene in PM10 ng/m3 5655 Indeno(1,2,3,-cd)pyrene Indeno(1,2,3,-cd)pyrene in PM10 ng/m3 5763 Dibenzo(a,h)anthracene Dibenzo(a,h)anthracene in PM10 ng/m3 Polycyclic Aromatic Hydrocarbons Deposition 7029 B(a)P Benzo(a)pyrene deposition Ã ¼g/m2.day 611 Benzo(a)anthracene Benzo(a)anthracene deposition Ã ¼g/m2.day 618 Benzo(b)fluoranthene Benzo(b)fluoranthene deposition Ã ¼g/m2.day 760 Benzo(j)fluoranthene Benzo(j)fluoranthene deposition Ã ¼g/m2.day 627 Benzo(k)fluoranthene Benzo(k)fluoranthene deposition Ã ¼g/m2.day 656 Indeno(1,2,3,-cd)pyrene Indeno(1,2,3,-cd)pyrene deposition Ã ¼g/m2.day 7419 Dibenzo(a,h)anthracene Dibenzo(a,h)anthracene deposition Ã ¼g/m2.day Volatile Organic Components 20 C6H6 Benzene Ã ¼g/m3 428 C2H6 Ethane Ã ¼g/m3 430 C2H4 Ethene (ethylene) Ã ¼g/m3 432 HC  ¡CH Ethyne (acetylene) Ã ¼g/m3 503 H3C-CH2-CH3 Propane Ã ¼g/m3 505 CH2 = CH-CH3 Propene Ã ¼g/m3 394 H3C-CH2-CH2-CH3 n-butane Ã ¼g/m3 447 H3C-CH(CH3)2 2-methylproprane (i-butane) Ã ¼g/m3 6005 H2C = CH-CH2-CH3 1-butene Ã ¼g/m3 6006 H3C-CH = CH-CH3 trans-2-butene Ã ¼g/m3 6007 H3C-CH = CH-CH3 cis-2-butene Ã ¼g/m3 24 CH2 = CH-CH = CH2 1,3-butadiene Ã ¼g/m3 486 H3C-(CH2)3-CH3 n-pentane Ã ¼g/m3 316 H3C-CH2-CH(CH3)2 2-methylbutane (i-pentane) Ã ¼g/m3 6008 H2C = CH-CH2-CH2-CH3 1-pentene Ã ¼g/m3 6009 H3C-HC = CH-CH2-CH3 2-pentene Ã ¼g/m3 451 CH2 = CH-C(CH3) = CH2 2-methyl-1,3-butadiene (isoprene) Ã ¼g/m3 443 C6H14 n-hexane Ã ¼g/m3 316 (CH3)2-CH-CH2-CH2-CH3 2-methylpentane (i-hexane) Ã ¼g/m3 441 C7H16 n-heptane Ã ¼g/m3 475 C8H18 n-octane Ã ¼g/m3 449 (CH3)3-C-CH2-CH-(CH3)2 2,2,4-trimethylpentane (i-octane) Ã ¼g/m3 21 C6H5-C2H5 Toluene Ã ¼g/m3 431 m,p-C6H4(CH3)2 Ethyl benzene Ã ¼g/m3 464 o-C6H4-(CH3)2 m,p-xylene Ã ¼g/m3 482 C6H3-(CH3)3 o-xylene Ã ¼g/m3 6011 C6H3(CH3)3 1,2,4-trimethylbenzene Ã ¼g/m3 6012 C6H3(CH3)3 1,2,3-trimethylbenzene Ã ¼g/m3 6013 C6H3(CH3)3 1,3,5-trimethylbenzene Ã ¼g/m3 32 THC(NM) total non methane Hydrocarbons Ã ¼g/m3 25 HCHO Methanal (formaldehyde) Ã ¼g/m3 (1) LV: limit value, LVMT: Limit value plus margin of tolerance, TV: target value, LTO: long-term objective, INT: Information threshold, ALT: Alert threshold, CL: Critical level, NAT: Assessment of natural contribution, WSS: Assessment of winter-sanding and -salting, ERT: Exposure reduction target, ECO: Exposure concentration obligation. (2) No up-to-date data is to be made available. (3) NOx or the sum of NO and NO2 measures at the same spot can be reported. To be reported as Ã ¼g NO2/m3. ANNEX II (A) Common Data types Wherever a certain data type is to be made available pursuant to Parts B to K of this Annex, all information listed under the relevant data type specified below is to be included. (1) Data type Contact Details 1. Name of responsible authority, institution or body 2. Name of responsible person 3. Web address 4. Address 5. Telephone number 6. E-mail (2) Data type Exceedance Situation 1. Exceedance Situation ID 2. Exceeded environmental objective 3. Area of the exceedance situation (data type Spatial Extent) 4. Classification of the area 5. Administrative units 6. Estimate of the surface area where the level was above the environmental objective 7. Estimate of the length of road where the level was above the environmental objective 8. Monitoring stations in exceedance area (link to D) 9. Modelled exceedance (link to D) 10. Estimate of the total resident population in the exceedance area 11. Estimate of the ecosystem/vegetation area exposed above the environmental objective 12. Reference year (3) Data type Environmental Objective 1. Objective type 2. Averaging period of assessment 3. Protection target (4) Data type Spatial Extent 1. GIS information provided as coordinates (5) Data type Spatial Observation 1. Spatial assessment data (6) Data type Publication 1. Publication 2. Title 3. Author(s) 4. Publication date 5. Publisher 6. Web link (7) Data type Documentation of Change 1. Change 2. Description of change (B) Information on zones and agglomerations (Article 6) (1) Provider (data type Contact Details) (2) Change documentation (data type Documentation of Change) (3) Zone code (4) Zone name (5) Zone type (6) Zone delimitation (data type Spatial Extent) (7) Zone history: application start and end date (8) Predecessors (link to B) (9) Resident population (10) Resident population reference year (11) Code of designated pollutant (12) Protection Target (13) Exemption or postponement according to Article 22 of Directive 2008/50/EC (C) Information on the assessment regime (Article 7) (1) Provider (data type Contact Details) (2) Change documentation (data type Documentation of Change) (3) Information on zone (link to B) (4) Pollutant (5) Environmental objective (data type Environmental Objective) (6) Attainment of assessment threshold (7) Assessment threshold classification year (8) Documentation of the classification (web link) (9) Assessment type (10) Assessment type: Description (11) Individual assessment metadata, including station ID, location information (link to D) (12) Authority responsible for the assessment of air quality (data type Contact Details) (13) Authority responsible for the approval of measurement systems (data type Contact Details) (14) Authority responsible for ensuring the accuracy of measurements (data type Contact Details) (15) Authority responsible for the analysis of assessment method (data type Contact Details) (16) Authority responsible for the coordination of nation-wide quality assurance (data type Contact Details) (17) Authority responsible for the cooperation with other Member States and with the Commission (data type Contact Details) (D) Information on the assessment methods (Articles 8 and 9) (i) General: information for all assessment methods (1) Provider (data type Contact Details) (2) Change documentation (data type Documentation of change) (3) Assessment Type (4) Information on zone (Link to B) (5) Pollutant (ii) Fixed measurement Information (1) Measurement configuration ID (2) European station ID (3) Network ID (4) National station code (5) Name of the monitoring station (6) Name of the municipality (7) Measurement start and end date (8) Measurement type (9) Measurement/sampling/analytical method (10) Measurement/sampling equipment (where available) (11) Detection limit (where available) (12) Demonstration of equivalence (13) Demonstration of equivalence: Documentation (web link) (14) Sampling time (15) Sampling interval (16) Spatial Extent of representative area (data type Spatial Extent) (where available) (17) Evaluation of representativeness (where available) (18) Documentation of representativeness (web link) (where available) (19) Sampling point location: height of air inlet above ground (20) Sampling point location: horizontal distance of air inlet from the next building (for traffic stations) (21) Sampling point location: Distance of air inlet from nearest lane (for traffic stations) (22) Classification of station in relation to predominant emission sources relevant for the measurement configuration for each pollutant (23) Main sources (traffic, domestic heating, industrial sources or source area etc.) (where available) (24) Distance from predominant industrial source or source area (for industrial stations) (25) Station time references: start and end date (26) Geographical coordinates: longitude, latitude and altitude of monitoring station (27) Documentation of station information including maps and photographs (web link) (where available) (28) Classification of the area (29) Distance to major junction (for traffic stations) (30) Assessed traffic volume (for traffic stations) (31) Heavy-duty fraction of traffic (for traffic stations, where available) (32) Traffic speed (for traffic stations, where available) (33) Street canyon  width of street (for traffic stations, where available) (34) Street canyon  mean height of building facades (for traffic stations, where available) (35) Network name (36) Network: start and end date of operation (37) Body responsible for network management (data type Contact Details) (38) Assessment method for winter sanding and salting (where Article 21 of Directive 2008/50/EC applies) (39) Assessment method for natural contribution (where Article 20 of Directive 2008/50/EC applies) (40) Data quality objectives: time coverage (41) Data quality objectives: data capture (42) Data quality objectives: uncertainty estimation (43) Data quality objectives: documentation of traceability and uncertainty estimation (44) Data quality objectives: documentation of QA/QC (Web Link) (iii) Indicative Measurement Information (1) Indicative measurement ID (2) Description of measurement method (3) Measurement type (4) Measurement method (5) Measurement/sampling equipment (where available) (6) Detection limit (where available) (7) Sampling time (8) Sampling interval (9) Geographical coordinates: geographical longitude, latitude and altitude (10) Assessment method for winter sanding and salting (where Article 21 of Directive 2008/50/EC applies) (11) Assessment method for natural contribution (where Article 20 of Directive 2008/50/EC applies) (12) Data quality objectives: time coverage (13) Data quality objectives: data capture (14) Data quality objectives: uncertainty estimation (15) Data quality objectives: documentation of traceability and uncertainty estimation (16) Data quality objectives: documentation of QA/QC (Web Link) (iv) Modelling Information (1) Modelling ID (2) Environmental objective type (data type Environmental Objective) (3) Modelling method: name (4) Modelling method: description (5) Modelling method: documentation (web link) (6) Modelling method: validation by measurement (7) Modelling method: validation by measurement at sites not reported under the AQD (8) Modelling period (9) Area for modelling (data type Spatial Extent) (10) Spatial resolution (11) Assessment method for winter sanding and salting (where Article 21 of Directive 2008/50/EC applies) (12) Assessment method for natural contribution (where Article 20 of Directive 2008/50/EC applies) (13) Data quality objectives: uncertainty estimation (14) Data quality objectives: documentation of QA/QC (Web Link) (v) Objective Estimation Information (1) Objective estimation ID (2) Description (3) Area for objective estimation (data type Spatial Extent) (4) Data quality objective: uncertainty estimation (5) Data quality objectives: documentation of traceability and uncertainty estimation (6) Data quality objectives: documentation of QA/QC (Web Link) (E) Information on primary validated assessment data and primary up-to-date assessment data (Article 10) (1) Provider (data type Contact Details) (2) Documentation of change (data type Documentation of Change) (3) Version number (4) Pollutant (5) Unit of pollutant (6) Assessment Type (7) Assessment Method (Link to D) (8) Start and end date of sampling (9) Time units and number of units of sampling (10) Measurement value (including quantity of pollutant concentration levels attributed to natural sources and winter-sanding and -salting (where Articles 20 and 21 of Directive 2008/50/EC apply)) (11) Modelled value (data type Spatial Observation) (including quantity of pollutant concentration levels attributed to natural sources and winter-sanding and -salting (where Articles 20 and 21 of Directive 2008/50/EC apply)) (12) Validity (13) Verification status (F) Information on generated aggregated data (Article 11) (1) Assessment ID (2) Information on zone (Link to B) (3) Pollutant (4) Unit of pollutant (5) Environmental Objective (data type Environmental Objective) (6) Assessment Type (7) Assessment Method (link to D) (8) Time reference: start and end date of aggregation period (9) Aggregated measurement value (10) Aggregated modelled value (data type Spatial Observation) (11) Data quality objective: time coverage (12) Data quality objective: data capture (13) Data quality objective: uncertainty estimation (14) Validity (15) Verification status (G) Information on the attainment of environmental objectives (Article 12) This information must cover all zones and agglomerations and be fully coherent with the generated information under Part F of this Annex on aggregated validated assessment data for pollutants with defined environmental objectives. (1) Provider (data type Contact Details) (2) Reporting year (3) Change documentation (data type Documentation of Change) (4) Information on zone (link to B) (5) Exceedance situation (data type Exceedance Situation) (6) Pollutant (7) Assessment information (link to D) (8) Exceedance of the environmental objective (9) Exceedance of the environmental objective plus margin of tolerance (10) Exceedance taking into account natural sources (11) Exceedance taking into account winter sanding or salting (12) Exceedance situation after consideration of natural contributions and winter sanding or salting (data type Exceedance Situation). (13) Total numbers of exceedances (according to 8 to 11) (H) Information on air quality plans (Article 13) (1) Provider (data type Contact Details) (2) Change documentation (data type Documentation of Change) (3) Air quality plan: code (4) Air quality plan: name (5) Air quality plan: reference year of first exceedance (6) Competent authority (data type Contact Details) (7) Air quality plan: status (8) Air quality plan: pollutants covered (9) Air quality plan: date of official adoption (10) Air quality plan: timetable of implementation (11) Reference to air quality plan (web link) (12) Reference to implementation (web link) (13) Relevant publication (data type Publication) (14) Code of the relevant exceedance situation(s) (link to G) (I) Information on source apportionment (Article 13) (1) Code(s) of exceedance situation (link to G) (2) Reference year (3) Regional background: total (4) Regional background: from within Member State (5) Regional background: transboundary (6) Regional background: natural (7) Urban background increment: total (8) Urban background increment: traffic (9) Urban background increment: industry including heat and power production (10) Urban background increment: agriculture (11) Urban background increment: commercial and residential (12) Urban background increment: shipping (13) Urban background increment: off-road mobile machinery (14) Urban background increment: natural (15) Urban background increment: transboundary (16) Local increment: total (17) Local increment: traffic (18) Local increment: industry including heat and power production (19) Local increment: agriculture (20) Local increment: commercial and residential (21) Local increment: shipping (22) Local increment: off-road mobile machinery (23) Local increment: natural (24) Local increment: transboundary (J) Information on the scenario for the attainment year (Article 13) (1) Code of exceedance situation (link to G) (2) Code of scenario (3) Code of air quality plan (link to H) (4) Reference year for which projections are developed (5) Reference year from which projections are started (6) Source apportionment (link to I) (7) Relevant publication (data type Publication) (8) Baseline: description of the emission scenario (9) Baseline: total emissions in the relevant spatial unit (10) Baseline: included measures (link to K) (11) Baseline: expected concentration levels in the projection year (12) Baseline: expected number of exceedances in the projection year (13) Projection: description of the emission scenario (14) Projection: total emissions in the relevant spatial unit (15) Projection: included measures (Link to K) (16) Projection: expected concentration levels in the projection year (17) Projection: expected number of exceedances in the projection year (K) Information on measures (Articles 13 and 14) (1) Code(s) of exceedance situation (link to G) (2) Code of air quality plan (link to H) (3) Code of evaluation scenario (link to J) (4) Measure: code (5) Measure: name (6) Measure: description (7) Measure: classification (8) Measure: type (9) Measure: administrative level (10) Measure: time scale (11) Measure: affected source sector (12) Measure: spatial scale (13) Estimated implementation costs (where available) (14) Planned implementation: start and end date (15) Date when the measure is planned to take full effect (16) Other key implementation dates (17) Indicator for monitoring progress (18) Reduction in annual emissions due to applied measure (19) Expected impact in level of concentrations in the projection year (where available) (20) Expected impact in number of exceedances in the projection year (where available)